DETAILED ACTION
This office action is in reply to applicant communication filed on March 08, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2021.

Claims 1-15 have been amended.
Claims 1-15 are pending. 

Response to Argument
Applicant’s arguments filed on March 08, 2021 with respect to the 35 U.S.C. 102/103 rejections have been fully considered but are moot in view of new ground(s) of rejection.

Applicant’s argues that the prior arts on record fails to teach the amended limitation of the independent claims. However, upon further consideration a new ground(s) of rejection is made using newly discovered prior arts to Chukka (US Pub. No. 2017/0053397).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam (US Pub. No. 2010/0332537) in view of Hacid (US Pub. No. 2014/0380489) and further in view of Chukka (US Pub. No. 2017/0053397).

As per claim 1 El Emam discloses:
A method for anonymizing data stocks comprising: (paragraph 2 of El Emam, the present disclosure relates to databases and particularly to protecting privacy by de-identification (i.e., anonymizing) of personal data stored in the databases).
Determining a combination of generalization levels for quasi-identifiers of a data stock on a central node; (paragraph 9 of El Emam, each node (i.e., including the central/first/main node) of the lattice defining an anonymization strategy by equivalence class generalization of one or more quasi-identifiers).
Transmitting the combination of generalization levels to a multiplicity of sub-nodes; (paragraph 41 of El Emam, all equivalence classes that are smaller than k are suppressed. In FIG. 2, 70% of the records were suppressed in the data set represented by node <d0, g0, a0> 220 (i.e., the claimed central node) to achieve the desired k-anonymity where d0 corresponds to admission date generalization hierarchy 0 as shown in 100 of FIG. 1, g0 corresponds to gender generalization hierarchy 0 as shown in 110 and a0 corresponds to age generalization hierarchy 0 as shown in 120. As more generalization is applied, the extent of suppression goes down. For example, node <d0, g0, a1> 222, with age generalized to 5 year intervals, has only 30% of the records suppressed. Therefore, as any generalization strategy is traversed from the bottom to the top node (i.e., the claimed transmitting to a multiplicity of sub-nodes), there is a monotonically decreasing level of suppression).
Performing anonymization of the data stock [in parallel] by way of the sub-nodes a basis of the combination of generalization levels. (Paragraph 8 of El Emam, the dataset is then de-identified using the generalization defined by the optimal node and can then be stored on the storage device) and (paragraph 28 of El Emam, a new de-identification method is provided that satisfies the k-anonymity criterion and that is suitable for health data sets. For the de-identification of health data sets, the proposed method is an improvement on existing k-anonymity techniques in terms of information loss and performance).
El Emam teaches the method of generalizing and anonymizing the dataset but (paragraph 9 of El Emam) but fails to disclose the method of performing anonymization of data in parallel. However, in the same field of endeavor, Hacid teaches this limitation as, (abstract of Hacid, a system and method for dynamic anonymization of a dataset includes decomposing, at at least one processor, the dataset into a plurality of subsets and applying an anonymization strategy on each of the plurality of subsets). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of El Emam and include the above limitation using 
The combination of El Emam and Hacid teaches the method of generalizing and anonymizing the dataset but (paragraph 9 of El Emam) but fails to disclose:
Parallel execution of large volumes of the data stock, independent of a memory requirement of the central node, wherein each sub-node is an independent computer including a processor and a memory accessible by the processor, which is connected to the central node via a network.
However, in the same field of endeavor, Chukka teaches this limitation as, (paragraph 72 of Chukka, a multi-core architecture typically comprises two or more processor "execution cores". In the present example, each execution core may perform as an independent processor that enables parallel execution of multiple threads) and (paragraph 23 of Chukka, The term `processor` as used herein comprises a single processor with one or more processor cores and a multiple processor system that may be networked as well as a processor or processor system supporting parallel processing) and (paragraph 27 of Chukka, in another exemplary embodiment, the subject disclosure is a system for spectral unmixing, including a processor, and a memory coupled to the processor, the memory to store executable instructions that, when executed by the processor, cause the processor to perform operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of El Emam and Hacid to include the above limitation using the teaching of Chukka in order to effectively and independently process the data and at the same time improve resource management.

Claims 14 and 15 are rejected under the same reason set forth in rejection of claim 4:

As per claim 2 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 1, further comprising checking whether the anonymized data stock meets a condition of k-anonymity. (Paragraph 44 of El Emam, it is assumed that MaxSup=5%, then the highlighted nodes in FIG. 2 represent all of the possible k-anonymous nodes since they would all satisfy the "suppression<5%" criterion. Once all of the k-anonymity solutions are determined, the one with the least information loss is selected from among them).

As per claim 3 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 2, wherein a combination of lower generalization levels is determined if the anonymized data stock meets the condition of k-anonymity. (Paragraph 44 of El Emam, it is assumed that MaxSup=5%, then the highlighted nodes in FIG. 2 represent all of the possible k-anonymous nodes since they would all satisfy the "suppression<5%" criterion. Once all of the k-anonymity solutions are determined, the one with the least information loss is selected from among them).

As per claim 4 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 2, wherein a combination of higher generalization levels is determined if the anonymized data stock does not meet the condition of k-anonymity. (Paragraph 63 of El Emam, if a node N is found not to be k-anonymous then all nodes below N on the same generalization strategies that pass through N are not k-anonymous. Therefore, all of these lower nodes are tagged instead of evaluating if they are k-anonymous. For example, if evaluating node <d1,g0,a2> 242 in FIG. 2 and determine that it is not k-anonymous, then the following nodes can immediately be tagged as not k-anonymous: <d1,g0,a1> 232, <d0,g0,a2> 228, <d0,g0,a1> 222, <d1,g0,a0> 226, and <d0,g0,a0> 220).

As per claim 5 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 3, wherein a combination of lower or higher generalization levels is transmitted to the multiplicity of sub-nodes and anonymization of the data stock is performed in parallel by the sub-nodes on the basis of the lower or higher combination of generalization levels. Paragraph 63 of El Emam, if a node N is found not to be k-anonymous then all nodes below N on the same generalization strategies that pass through N are not k-anonymous. Therefore, all of these lower nodes are tagged instead of evaluating if they are k-anonymous. For example, if evaluating node <d1,g0,a2> 242 in FIG. 2 and determine that it is not k-anonymous, then the following nodes can immediately be tagged as not k-anonymous: <d1,g0,a1> 232, <d0,g0,a2> 228, <d0,g0,a1> 222, <d1,g0,a0> 226, and <d0,g0,a0> 220) and (abstract of Hacid, a system and method for dynamic anonymization of a dataset includes decomposing, at at least one processor, the dataset into a plurality of subsets and applying an anonymization strategy on each of the plurality of subsets).

As per claim 6 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 1, wherein the determination of a combination of generalization levels is performed on the basis of a generalization lattice. (Paragraph 40 of El Emam, the possible generalizations that can be applied to the quasi-identifiers form a lattice 200. The example lattice provides three quasi-identifiers is shown in FIG. 2. The height of each row 210 of nodes is shown on the left hand side, ranging from zero to 7 in this case).

As per claim 7 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 6, wherein the generalization lattice is loaded into a memory of a central node. (Paragraph 80 of El Emam, external storage 1022, or computer readable memory such as compact disc, digital versatile disc or other removable memory devices 1024 may be used to provide the instructions for execution of the de-identification method or provide input for generalization or suppression parameters via I/O unit 1016. Execution of the method on processor 1012 generates a de-identified dataset 1006 or provide the resulting parameters to generate the dataset by other computing means)

As per claim 8 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 6, wherein the generalization lattice is traversed by way of a predefined search heuristic. (Paragraph 38 of El Emam, some k-anonymity solutions do work with hierarchical variables but they use heuristics or approximations to the optimal solution, and do not produce a globally optimal solution themselves).


The method as claimed claim 1, further comprising checking whether the anonymized data stock meets a condition of l-diversity. (paragraph 34 of Hacid, anonymization strategies rely on two main principles, k-anonymity and I-diversit, K-anonymity provides a definition for how many data entries will match a given query for an anonymized dataset. Specifically, An anonymized dataset is k-anonymous if there are at least k data entries that match a given query performed on the anonymized dataset).

As per claim 11 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 1, wherein a character string is generated from each dataset of the data stock as a group key for the anonymization. (Paragraph 53 of El Emam, if a quasi-identifier such as age is used and six records have the following age values: 9, 11, 13, 40, 42, and 45, the minimal DM* value is when all of the records are grouped into three pairs: <9,11>, <13,40>, and <42,45>. The criticism is that the second grouping has a very wide range and that a more sensible grouping would have only two equivalence classes: <9,11,13> and <40,42,45>).

As per claim 12 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 1, wherein the original data stock is deleted if the anonymized data stock meets a condition of k-anonymity. (Paragrah 25 of El Emam, with k-anonymity, an original data set containing personal information can be transformed so that it is difficult to determine the identity of the individuals in that data set).

As per claim 13 El Emam in view of Hacid and further in view of Chukka discloses:
The method as claimed in claim 1, wherein the data stock is stored in a parallel database. (Paragraph 2 of El Emam, the present disclosure relates to databases and particularly to protecting privacy by de-identification of personal data stored in the databases).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over El Emam (US Pub. No. 2010/0332537) in view of Hacid (US Pub. No. 2014/0380489) and further in view of Chukka (US Pub. No. 2017/0053397) and Takenouchi (US Pub. No. 2015/0033356).

As per claim 10:
The combination of El Emam, Hacid, and Chukka teaches the method of generalizing and anonymizing the dataset but (paragraph 9 of El Emam) but fails to disclose:
The method as claimed in claim 1, further comprising checking whether the anonymized data stock meets a condition of t-closeness.
 However, in the same field of endeavor, Takenouchi teaches this limitation as, (paragraph 150 of Takenouchi, The anonymization unit 12 anonymizes the data on the basis of the above-mentioned judgment results of the anonymity and the diversity of the judgment unit 11. In addition, the anonymiztion unit 12 may repeat the anonymization process. Alternatively, the judgment unit 11 may judge whether or not other index (for example, t-closeness) is satisfied. The t-closeness is the index which requires that, for two groups, a distance of distribution of sensitive data and a distance of distribution of all attributes are equal to or smaller than t). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of El Emam, Hacid, and Chukka to include the above limitation using the teaching of Takenouchi in order to protect the privacy of user data.

Conclusion
The prior art made on record and not relied upon is considered pertinent to applicant’s disclosure is Carasso (US Pub. No. 2016/0224804). Carasso discloses the methods and systems for generating anonymized data from timestamped event data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434